     Case 2:20-cv-00667-KJM-GGH Document 23 Filed 06/29/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JERRY PROFFITT,                                  No. 2:20-cv-00667 KJM GGH P
12                      Petitioner,
13           v.                                        ORDER
14    JOE LIZARRAG, Warden,
15                      Respondent.
16

17          This petition for writ of habeas corpus was denied on June 16, 2020 and judgment entered

18   accordingly. Petitioner’s filing, entitled Application for Leave to File Second Successive Writ

19   Petition, filed on June 22, 2020, does not appear to be one contemplated by 28 U.S.C section

20   2244(b), the Federal Rules of Civil Procedure or the Federal Rules Governing § 2254 Cases. See

21   ECF No. 22. Therefore, this document will be placed in the file and disregarded.

22          IT IS SO ORDERED.

23   Dated: June 29, 2020
                                                /s/ Gregory G. Hollows
24                                      UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                      1
